ON MOTION FOR REHEARING

PER CURIAM.
We grant rehearing and withdraw the opinion issued on July 5, 2000 and substitute the following:
We sua sponte consolidate case numbers 4D99-2486 and 4D00-201. In case number 4D00-201, we affirm appellant’s convictions and sentences for burglary of a structure and second degree grand theft.
In case number 4D99-2486, we accept the state’s concession that the trial court erred in denying appellant’s motion for judgment of acquittal on his conviction for trafficking in hydrocodone and hold that *256the trial court should have entered a judgment of conviction for possession on this count. We also hold that the trial court should have entered a judgment of conviction for possession on the charge of trafficking in hydromorphone. See Hayes v. State, 750 So.2d 1 (Fla.1999); Travis v. State, 754 So.2d 59 (Fla. 5th DCA 2000). We certify conflict with Eagle v. State, 772 So.2d 1 (Fla. 2d DCA 2000).
Accordingly, we reverse appellant’s convictions and sentences for trafficking in hydrocodone and hydromorphone and remand with instructions for the trial court to enter a judgment of conviction for possession on each count and to re-sentence appellant on these convictions.
AFFIRMED in part, REVERSED in part, and REMANDED.
DELL, SHAHOOD, and TAYLOR, JJ., concur.